Title: Thomas Jefferson to Nathaniel Chapman, 11 December 1809
From: Jefferson, Thomas
To: Chapman, Nathaniel


          
            Sir
             
                     Monticello 
                     Dec. 11. 09.
          
          
		  Your favor of Nov. 10. did not come to hand till the 29th of that month. the subject you have chosen for the next Anniversary discourse of the Linnean society, is certainly a very interesting, & also a difficult one. the change which has taken place in our climate is one of those facts which all men of years are sensible of, & yet none
			 can prove by regular evidence. they can only appeal to each other’s general observation for the fact.
			 
		   
		  I remember that when I was a 
                     small boy 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  (say 60. years ago) snows were frequent and deep in every winter; to my knee very often, to my waist sometimes,
			 and that they covered the earth long. and I remember, while yet young, to have heard from very old men that, in their youth, the winters had been still colder, with deeper & longer snows. in
			 the
			 year 1772. (37. years ago) we had a snow 2. feet deep in the Champain parts of this state, & 3. feet in the counties next below the mountains. that year is still marked in conversation by the
			 designation of ‘the year of the deep snow.’ but I know of no regular Diaries of the weather very far back. in latter times they might perhaps be found. while I
				lived at Washington, I kept a Diary, & by recurring to that I observe that from the winter of 1802.3. to that of 1808.9. inclusive, the average fall of snow of the 7. winters was only 14½ Inches, & that the ground was
			 covered but 16. days in each winter on an average of the whole. the maximum in any one winter during that period was 21.I. fall, & 34. days on the ground; the minimum was 4½ I. fall & 2.
			 days
			 on the ground.the
				change in our climate is very shortly noticed in the Notes on Virginia, because I had few facts to state, but from my own recollections, then only of 30. or 35. years. since that my whole
			 time has been so compleatly occupied in public vocations, that I have been
			 able to pay little attention to this subject; &, if I have heard any facts respecting it, I made no note of them, & they have escaped my memory. Thus, Sir, with every disposition to
			 furnish
			 you with any informations in my possession, I can only express my regrets at the entire want of them. nor do I know of any
			 source in this state, now existing, from which any thing on the subject
			 can
			 be derived. Williams, in his history of Vermont, has an essay on the change of climate in Europe, Asia, & Africa, & has very ingeniously laid history under contribution for materials.
			 Doctr 
                  Williamson has written on the change of our climate 
                  own climate, in one of the early volumes of our Philosophical transactions. both of these are doubtless known to
			 you.
          Wishing it had been in my power to have been more useful to you, I pray you to accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        